Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 1 of 17 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                                 )
LONGHORN HD LLC.,                                )    Case No.
                                                 )
                            Plaintiff,           )    JURY TRIAL DEMANDED
                                                 )
            v.                                   )
                                                 )
BIOSTAR MICROTECH INT’L CORP,                    )
                                                 )
                            Defendant.           )
                                                 )


       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Longhorn HD LLC. (“LHD” or “Plaintiff”), for its Complaint against Defendant

Biostar Microtech Int’l Corp (“Biostar” or “Defendant”), alleges as follows:

                                          THE PARTIES

       1.         LHD is a limited liability company organized and existing under the laws of the

State of Texas, with its principal place of business located at 203 East Travis Street, Marshall,

Texas 75670.

       2.         Upon information and belief, Defendant Biostar is a corporation organized and

existing under the laws of Taiwan, with its principal place of business located at 231 2F, No.

108-2, Min Chuan Road, Hsin Tien District, New Taipei City, Taiwan, and may be served

pursuant to the provisions of the Hague Convention. Biostar is a leading manufacturer and seller

of computers and server equipment in the world and in the United States. Upon information and

belief, Biostar does business in Texas and in this Judicial District, directly or through

intermediaries.
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 2 of 17 PageID #: 2




                                          JURISDICTION

          3.    This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

          4.    This Court has personal jurisdiction over Defendant.              Defendant regularly

conducts business and has committed acts of patent infringement and/or has induced acts of

patent infringement by others in this Judicial District and/or has contributed to patent

infringement by others in this Judicial District, the State of Texas, and elsewhere in the United

States.

          5.    Venue is proper in this Judicial District as to Defendant Biostar pursuant to 28

U.S.C. § 1391 because, among other things, Biostar is not a resident in the United States, and

thus may be sued in any judicial district pursuant to 28 U.S.C. § 1391(c)(3).

          6.    Defendant is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and Judicial District,

including (a) at least part of its past infringing activities, (b) regularly doing or soliciting business

in Texas, and/or (c) engaging in persistent conduct and/or deriving substantial revenue from

goods and services provided to customers in Texas.

                                        PATENTS-IN-SUIT

          7.    On May 22, 2001, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 6,237,112 (the “’112 Patent”) entitled “SCSI Device Available for

Breakdown Prediction and Self-Examination and a Method Thereof.” A true and correct copy of

the ’112 Patent is available at: http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=06237112.




                                                   2
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 3 of 17 PageID #: 3




       8.      On May 11, 2004, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 6,734,597 (the “’597 Patent”) entitled “Thermomechanical In-Plane

Microactuator.”      A true and correct copy of the ’597 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=06734597.

       9.      On April 15, 2003, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,549,400 (the “’400 Patent”) entitled “Method and System for

Quickly Connecting a 1U Personal Computer.” A true and correct copy of the ’400 Patent is

available at: http://pdfpiw.uspto.gov/.piw?Docid=06549400.

       10.     On March 23, 2004, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,711,012 (the “’012 Patent”) entitled “Method and System for

Quickly Connecting a 1U Personal Computer.” A true and correct copy of the ’012 Patent is

available at: http://pdfpiw.uspto.gov/.piw?Docid=06711012.

       11.     On August 30, 2005, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,938,104 (the “’104 Patent”) entitled “Removable Hard Drive

Assembly, Computer with a Removable Hard Disk Drive, Method of Initializing and Operating a

Removable Hard Drive.”         A true and correct copy of the ’104 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=06938104.

       12.     LHD is the sole and exclusive owner of all right, title, and interest in the ‘112

Patent, the ’597 Patent, the ’400 Patent, the ’012 Patent, and the ’104 Patent(collectively, the

“Patents-in-Suit”), and holds the exclusive right to take all actions necessary to enforce its rights

to the Patents-in-Suit, including the filing of this patent infringement lawsuit. LHD also has the

right to recover all damages for past, present, and future infringement of the Patents-in-Suit and

to seek injunctive relief as appropriate under the law.




                                                 3
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 4 of 17 PageID #: 4




       13.     LHD has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit. On information and belief, prior assignees and licensees have

also complied with the marking provisions of 35 U.S.C. § 287.

                                     FACTUAL ALLEGATIONS

       14.     The Patents-in-Suit generally cover systems and methods for use in computer and

server storage and structure.

       15.     The ’112 Patent generally relates to technology for breakdown prediction and

self-examination of computer peripherals, such as computer and server disk drives.            The

technology described by the ’112 Patent was developed by inventors Seung-Wha Yoo, In-Ho

Lee, Hyung-Sun Kim, Moon-Young Lee, and Chan-soo Kim at Samsung in Korea.                      For

example, this technology is implemented today in Self-Monitoring Analysis and Report

Technology (SMART) functionality included in hard disk drives. Infringing SMART enabled

hard disk drives include the ability to monitor status including temperature, motor, and power

status, among other features.

       16.     The ’597 Patent generally relates to technology for utilizing miniature

piezoelectric elements to move shuttles in a direction perpendicular to the piezoelectric element.

The technology described in the ’597 Patent was developed by inventors Larry L. Howell and

Scott Lyon at Brigham Young University. For example, this technology is implemented at least

in hard disk drives as technology referred to as “micro-actuators” and/or “dual-stage actuators.”

       17.     Third-parties Western Digital (“WD”) and Hitachi Global Storage Technologies

(“HGST”) supply Hard Disk Drives (“HDDs”) that implement the infringing micro-actuator

technologies. These hard drives include WD Blue, Black, Red, Purple, and Gold drives, as well

as HGST Ultrastar, Travelstar, Deskstar, Endurastar, and Cinemastar drives. Upon information




                                                4
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 5 of 17 PageID #: 5




and belief, Biostar makes, uses, sells, and/or imports computers, such as desktops, laptops,

tablets, and servers, such as the Biostar IP504-NASPRO Series servers, that include one or more

WD and/or HGST HDDs.

       18.     The ’400 and ’012 Patents generally relate to novel structures for connecting 1U

computers. The technology described in the ’400 and ’012 Patents was developed by David T.

Medin, Scott Kayser, Robert D. Hinds, and Curtis R. Nelson at Crystal Group Inc. Upon

information and belief, Crystal Group Inc. made ruggedized servers for military and maritime

use.   For example, the technology is implemented by infringing servers that utilize blind

mateable configurations. Upon information and belief, Biostar makes, uses, sells, and/or imports

infringing servers, such as the Biostar IP504-NASPRO chassis and accompanying blade servers.

Upon information and belief, these infringing Biostar server products further include

management modules that provide remote management capabilities.

       19.     The ’104 Patent generally relates to hot-swappable ATA hard disk drives. The

technology described in the ’104 Patent was developed by Itzik Levy at Arco Computer

Products, Inc. For example, the technology is implemented by infringing servers that utilize hot-

swappable hard disk drives and solid state drives. Upon information and belief, Biostar makes,

uses, sells, and/or imports infringing servers, such as the Biostar IP504-NASPRO Series servers.

Upon information and belief, these infringing Biostar server products further include hot-

swappable hard drive modules that are configured with Redundant Array of Multiple Disks

(“RAID”).

       20.     Biostar has infringed and is continuing to infringe one or more of the Patents-in-

Suit by making, using, selling, offering to sell, and/or importing, and by actively inducing others

to make, use, sell, offer to sell, and/or import, products including desktop computers, laptop




                                                5
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 6 of 17 PageID #: 6




computers, and servers that utilize hard disk drives (“HDDs”), solid state drives (“SSDs”), and

associated software that infringes the Patents-in-Suit.      Biostar has also infringed and is

continuing to infringe one or more of the Patents-in-Suit by making, using, selling, offering to

sell, and/or importing, and by actively inducing others to make, use, sell, offer to sell, and/or

import, products including servers that utilize 1U mateable servers and/or hot-swappable drive

technology and associated software that infringes the Patents-in-Suit.

                                          COUNT I
                               (Infringement of the ’112 Patent)

       21.     Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

       22.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’112 Patent.

       23.     Defendant has directly infringed the ’112 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and

every limitation of one or more claims of the ’112 Patent. Such products include computer

devices, such as laptops, desktops and servers that utilize SMART enabled hard drives. On

information and belief, such Biostar products include at least the Biostar IP504-NASPRO Series

servers that include one or more WD and/or HGST HDDs.

       24.     For example, Defendant has directly infringed at least claim 7 of the ’112 Patent

by making, using, offering to sell, selling, and/or importing into the United States products that

include SMART enabled hard drives, such as the WD WD10SPZX.

       25.     The WD10SPZX includes a small computer system interface (SCSI) device or the

equivalent thereof. The WD10SPZX performs the steps of monitoring an internal temperature

and motor driving status of a SCSI device, monitoring SCSI device power, remotely switching



                                                6
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 7 of 17 PageID #: 7




the SCSI device on/off, monitoring a SCSI device status by using a SMART sensor, reporting

the results to an I2C processor, reporting all previous status reports, error reports and SMART

functions to a master I2C processor through a SCSI controller, and reporting a fault to said

master I2C processor through a SCSI channel or an I2C channel, when it is determined, by

analyzing said results of each of said monitoring steps, that said I2C processor cannot correct

said fault.

        26.   The IP504-NASPRO Server includes a temperature and motor driving sensor

which monitors an inside temperature of the SCSI device and the driving status of a motor of the

SCSI device. The IP504-NASPRO further includes an I2C processor, such as a microcontroller

or processor, within the WD10SPZX or associated I2C interface. The IP504-NASPRO further

includes a power sensor which monitors SCSI device power and receives a command from the

master I2C processor through a I2C processor and monitors a power on/off switch to switch

on/off the SCSI device power. The IP504-NASPRO further includes a self-monitoring analysis

and report technology (SMART) sensor which monitors a SCSI device status. The IP504-

NASPRO further includes device control logic which reports all previous status reports, error

reports and SMART functions to a master I2C processor through a SCSI controller or the

equivalent thereof. The U30G4 further includes an I2C processor, which reports a fault to the

master I2C processor through a SCSI channel or an I2C channel, when it is determined, by

analyzing all information detected by said temperature and motor driving sensor, said power

sensor, said power on/off switch and said SMART sensor, that said I2C processor cannot correct

said fault.

        27.   Defendant has indirectly infringed one or more claims of the ’112 Patent by

knowingly and intentionally inducing others, including Biostar customers and end-users, to




                                               7
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 8 of 17 PageID #: 8




directly infringe, either literally or under the doctrine of equivalents, by making, using, offering

to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, and servers, that utilize SMART enabled hard drives.

       28.     Defendant, with knowledge that these products, or the use thereof, infringed the

’112 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’112 Patent by

providing these products to end users for use in an infringing manner.

       29.     Defendant induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end users, infringe the ’112 Patent, but while remaining

willfully blind to the infringement.

       30.     LHD has suffered damages as a result of Defendant’s direct and indirect

infringement of the ’112 Patent in an amount to be proved at trial.

                                          COUNT II
                                (Infringement of the ’597 Patent)

       31.     Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

       32.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’597 Patent.

       33.     Defendant has and continues to directly infringe the ’597 Patent, either literally or

under the doctrine of equivalents, without authority, and in violation of 35 U.S.C. § 271, by

making, using, offering to sell, selling, and/or importing into the United States products that

satisfy each and every limitation of one or more claims of the ’597 Patent. Such products

include computer devices, such as laptops, desktops and servers, that utilize HDDs that include

microactuators, such as dual stage actuators (DSA). On information and belief, such Biostar



                                                 8
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 9 of 17 PageID #: 9




products include at least Biostar IP504-NASPRO Series servers and/or other Biostar products

that include one or more HGST and/or WD hard drives.

        34.     For example, Defendant has and continues to directly and/or indirectly infringe at

least Claim 44 of the ’597 Patent by making, using, offering to sell, selling, and/or importing into

the United States products that include hard disk drives that include microactuators, such as

HGST Ultrastar drives, which include Dual-Stage Actuators.

        35.     HGST Ultrastar drives which, upon information and belief, are included in one or

more of Defendant’s computers and/or servers, include one or more Dual-Stage Actuators that,

when utilized, employ a method for actuating a micromechanism, the micromechanism

comprises an expansion member having a first end coupled to a base member and a second end

coupled to a drivable shuttle. For example, The Dual Stage Actuator includes a substantially

straight expansion member comprising a first and a second end. The Dual Stage Actuator further

includes a base member attached to the first end of the substantially straight expansion member.

When utilized, the Dual Stage Actuator elongates the expansion member in the elongation

direction. The Dual Stage Actuator further elastically buckles the expansion member against the

shuttle. The Dual Stage Actuator further applies a biasing force resulting from buckling of the

expansion member to the shuttle, a portion of the biasing force urging the shuttle in a direction

substantially different from the elongation direction.1

        36.     Defendant has and continues to indirectly infringe one or more claims of the ’597

Patent by knowingly and intentionally inducing others, including Defendant’s customers and

end-users, to directly infringe, either literally or under the doctrine of equivalents, by making,

using, offering to sell, selling and/or importing into the United States products that include
1
 See, e.g., https://documents.westerndigital.com/content/dam/doc-library/en_us/assets/public/western-
digital/collateral/tech-brief/tech-brief-western-digital-micro-actuator.pdf



                                                   9
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 10 of 17 PageID #: 10




 infringing technology, such as laptops, desktops, and servers, that utilize hard drives that include

 microactuators.

        37.     Defendant, with knowledge that these products, or the use thereof, infringe the

 ’597 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

 continues to knowingly and intentionally induce, direct infringement of the ’597 Patent by

 providing these products to end users for use in an infringing manner.

        38.     Defendant induced infringement by others, including end users, with the intent to

 cause infringing acts by others or, in the alternative, with the belief that there was a high

 probability that others, including end users, infringe the ’597 Patent, but while remaining

 willfully blind to the infringement.

        39.     LHD has suffered damages as a result of Defendant’s direct and indirect

 infringement of the ’597 Patent in an amount to be proved at trial.

        40.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

 Defendant’s infringement of the ’597 Patent for which there is no adequate remedy at law, unless

 Defendant’s infringement is enjoined by this Court.

                                           COUNT III
                                 (Infringement of the ’400 Patent)

        41.     Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

        42.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

 sale, sell, or import any products that embody the inventions of the ’400 Patent.

        43.     Defendant has and continues to directly infringe the ’400 Patent, either literally or

 under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by

 making, using, offering to sell, selling, and/or importing into the United States products that

 satisfy each and every limitation of one or more claims of the ’400 Patent. Such products



                                                 10
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 11 of 17 PageID #: 11




 include servers, such as “blade” servers and other industrial personal computers that have,

 among other things, a blind mateable PC connector which mates to a blind mateable connector

 assembly coupled to a rack. On information and belief, infringing products include at least the

 Biostar IP504-NASPRO chassis and accompanying blades.

        44.     For example, Defendant has and continues to directly infringe at least Claim 1 of

 the ’400 Patent by making, using, offering to sell, selling, and/or importing into the United States

 products that include a system of 1U industrial computers. The infringing systems include one

 or more 1U industrial personal computers such as, for example, compute nodes and/or switch

 nodes. Further, the nodes are 1U industrial personal computers having a blind mateable PC

 connector thereon which mates to a blind mateable connector assembly coupled to the rack, i.e.

 the Biostar IP504-NASPRO chassis. Furthermore, the nodes, are remotely monitored industrial

 PCs because Biostar provides hardware and software for remotely monitoring Biostar servers.

        45.     Defendant has and continues to indirectly infringe one or more claims of the ’400

 Patent by knowingly and intentionally inducing others, including Biostar customers and end-

 users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

 offering to sell, selling and/or importing into the United States products that include infringing

 technology, such as blind mateable blade servers and enclosures.

        46.     Defendant has knowledge that these products, or the use thereof, infringe the ’400

 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

 continues to knowingly and intentionally induce, direct infringement of the ’400 Patent by

 providing these products to end users for use in an infringing manner.

        47.     Defendant induced infringement by others, including end users, with the intent to

 cause infringing acts by others or, in the alternative, with the belief that there was a high




                                                  11
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 12 of 17 PageID #: 12




 probability that others, including end users, infringe the ’400 Patent, but while remaining

 willfully blind to the infringement.

        48.     LHD has suffered damages as a result of Defendant’s direct and indirect

 infringement of the ’400 Patent in an amount to be proved at trial.

        49.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

 Defendant’s infringement of the ’400 Patent for which there is no adequate remedy at law, unless

 Defendant’s infringement is enjoined by this Court.

                                           COUNT IV
                                 (Infringement of the ’012 Patent)

        50.     Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.

        51.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

 sale, sell, or import any products that embody the inventions of the ’012 Patent.

        52.     Defendant has and continues to directly infringe the ’012 Patent, either literally or

 under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by

 making, using, offering to sell, selling, and/or importing into the United States products that

 satisfy each and every limitation of one or more claims of the ’012 Patent. Such products

 include servers, such as “blade” servers and other industrial personal computers. On information

 and belief, infringing products include at least the        Biostar IP504-NASPRO chassis and

 accompanying blade servers.

        53.     For example, Defendant has and continues to directly infringe at least Claim 1 of

 the ’012 Patent by making, using, offering to sell, selling, and/or importing into the United States

 products that include a system of 1U industrial computers. The infringing systems include one

 or more 1U industrial personal computers such as, for example, the compute nodes and/or switch

 nodes. Further, the nodes are 1U industrial personal computers having a blind mateable PC



                                                 12
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 13 of 17 PageID #: 13




 connector thereon which mates to a blind mateable connector assembly coupled to the rack, i.e.

 the Biostar IP504-NASPRO chassis. Furthermore, the nodes are industrial personal computers

 disposed in one of the plurality of slots.

        54.     Defendant has and continues to indirectly infringe one or more claims of the ’012

 Patent by knowingly and intentionally inducing others, including Biostar customers and end-

 users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

 offering to sell, selling and/or importing into the United States products that include infringing

 technology, such as blind mateable blade servers and enclosures.

        55.     Defendant, with knowledge that these products, or the use thereof, infringe the

 ’012 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

 continues to knowingly and intentionally induce, direct infringement of the ’012 Patent by

 providing these products to end users for use in an infringing manner

        56.     Defendant induced infringement by others, including end users, with the intent to

 cause infringing acts by others or, in the alternative, with the belief that there was a high

 probability that others, including end users, infringe the ’012 Patent, but while remaining

 willfully blind to the infringement.

        57.     LHD has suffered damages as a result of Defendant’s direct and indirect

 infringement of the ’012 Patent in an amount to be proved at trial.

        58.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

 Defendant’s infringement of the ’012 Patent for which there is no adequate remedy at law, unless

 Defendant’s infringement is enjoined by this Court.

                                            COUNT V
                                  (Infringement of the ’104 Patent)

        59.     Paragraphs 1 through 20 are incorporated by reference as if fully set forth herein.



                                                  13
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 14 of 17 PageID #: 14




        60.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

 sale, sell, or import any products that embody the inventions of the ’104 Patent.

        61.     Defendant has and continues to directly infringe the ’104 Patent, either literally or

 under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by

 making, using, offering to sell, selling, and/or importing into the United States products that

 satisfy each and every limitation of one or more claims of the ’104 Patent. Such products

 include servers that include hot-swappable ATA hard drive assemblies. On information and

 belief, infringing products include at least the Biostar IP504-NASPRO Series servers.

        62.     For example, Defendant has and continues to directly infringe at least Claim 13 of

 the ’104 Patent by making, using, offering to sell, selling, and/or importing into the United States

 products that include servers with hot-swappable hard drive assemblies. The infringing systems,

 such as the Biostar IP504-NASPRO Series servers, are computer devices that include computer

 systems formed with at least one standard drive bay and including a power supply and a drive

 controller conforming to the ATA standard, such as, for example, a serial ATA (“SATA”)

 controller. The infringing servers also include a drive assembly fixedly mounted in said drive

 bay and connected to said power supply and to said drive controller, with said drive assembly

 having an opening formed therein. The infringing systems further include at least one removable

 cartridge having a hard drive device and being dimensioned for insertion into said opening

 formed in said drive assembly. For example, upon information and belief, the Biostar IP504-

 NASPRO Series servers blades include hot swap bays and support the SATA standard (e.g.

 SAS). The infringing systems further include a printed circuit board electronically connected

 between said hard drive device and said drive controller of the system host, said printed circuit

 board being programmed to modify an identification of the hard drive device and to said system




                                                 14
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 15 of 17 PageID #: 15




 host that said hard drive is a removable drive. For example, upon information and belief, the

 infringing servers, such as the Biostar IP504-NASPRO Servers, include a printed circuit board

 that includes a PCIE slot for a dedicated RAID controller.

        63.     Defendant has and continues to indirectly infringe one or more claims of the ’104

 Patent by knowingly and intentionally inducing others, including Biostar customers and end-

 users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

 offering to sell, selling and/or importing into the United States products that include infringing

 technology such as servers with hot-swappable hard drives.

        64.     Defendant, with knowledge that these products, or the use thereof, infringe the

 ’104 Patent at least as the date of this Complaint, knowingly and intentionally induced, and

 continues to knowingly and intentionally induce, direct infringement of the ’104 Patent by

 providing these products to end users for use in an infringing manner.

        65.     Defendant induced infringement by others, including end users, with the intent to

 cause infringing acts by others or, in the alternative, with the belief that there was a high

 probability that others, including end users, infringe the ’104 Patent, but while remaining

 willfully blind to the infringement.

        66.     LHD has suffered damages as a result of Defendant’s direct and indirect

 infringement of the ’104 Patent in an amount to be proved at trial.

        67.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

 Defendant’s infringement of the ’104 Patent for which there is no adequate remedy at law, unless

 Defendant’s infringement is enjoined by this Court.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury for all issues so triable.




                                                  15
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 16 of 17 PageID #: 16




                                     PRAYER FOR RELIEF

          WHEREFORE, LHD prays for relief against Defendant as follows:

        a.      Entry of judgment declaring that Defendant has directly and/or indirectly

 infringed one or more claims of each of the Patents-in-Suit;

        b.      An order pursuant to 35 U.S.C. § 283 permanently enjoining Defendant, its

 officers, agents, servants, employees, attorneys, and those persons in active concert or

 participation with it, from further acts of infringement one or more of the asserted patents;

        c.      An order awarding damages sufficient to compensate LHD for Defendant’s

 infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, together with

 interest and costs;

        d.      Entry of judgment declaring that this case is exceptional and awarding LHD its

 costs and reasonable attorney fees under 35 U.S.C. § 285; and

        e.      Such other and further relief as the Court deems just and proper.

 Dated: June 8, 2020                                   Respectfully submitted,

                                                       /s/ Vincent J. Rubino, III
                                                       Alfred R. Fabricant
                                                       NY Bar No. 2219392
                                                       Email: afabricant@brownrudnick.com
                                                       Peter Lambrianakos
                                                       NY Bar No. 2894392
                                                       Email: plambrianakos@brownrudnick.com
                                                       Vincent J. Rubino, III
                                                       NY Bar No. 4557435
                                                       Email: vrubino@brownrudnick.com
                                                       BROWN RUDNICK LLP
                                                       7 Times Square
                                                       New York, NY 10036
                                                       Telephone: (212) 209-4800
                                                       Facsimile: (212) 209-4801




                                                 16
Case 2:20-cv-00182-JRG-RSP Document 1 Filed 06/08/20 Page 17 of 17 PageID #: 17




                                           John A. Rubino
                                           NY Bar No. 5020797
                                           RUBINO LAW LLC
                                           830 Morris Turnpike, 4th Floor
                                           Short Hills, NJ 07078
                                           Telephone: (973) 535-0920

                                           Justin Kurt Truelove
                                           Texas Bar No. 24013653
                                           Email: kurt@truelovelawfirm.com
                                           TRUELOVE LAW FIRM, PLLC
                                           100 West Houston
                                           Marshall, Texas 75670
                                           Telephone: (903) 938-8321
                                           Facsimile: (903) 215-8510

                                           ATTORNEYS FOR PLAINTIFF,
                                           LONGHORN HD LLC.




                                      17
